

113 SRES 498 ATS: Expressing the sense of the Senate regarding United States support for the State of Israel as it defends itself against unprovoked rocket attacks from the Hamas terrorist organization.
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 498IN THE SENATE OF THE UNITED STATESJuly 10, 2014Mr. Graham (for himself, Mr. Menendez, Ms. Ayotte, Mr. Schumer, Mr. McCain, Mr. Corker, Mr. Rubio, Mr. Blunt, Mr. Kirk, Mr. Toomey, Mr. Alexander, Mr. Moran, Mr. Johanns, Mr. Heller, Mr. Inhofe, Mrs. Fischer, Ms. Collins, Mr. Cruz, Mr. Vitter, Mr. Paul, Mr. Blumenthal, Mrs. Boxer, Mr. Nelson, Mr. Franken, Ms. Murkowski, Mr. Thune, Mr. Grassley, Mr. Hatch, Mr. Murphy, Mr. Scott, Mr. Cardin, Mr. Crapo, Mr. Chambliss, Mr. Roberts, Mr. Casey, Mr. Wicker, Mr. Coats, Mrs. Shaheen, Mr. Tester, Mr. Kaine, Mr. Lee, Mr. Begich, Mr. Boozman, Mr. Coons, Mrs. Hagan, Mr. Burr, Mr. Markey, Ms. Mikulski, Ms. Stabenow, Mr. Pryor, Mr. Warner, Ms. Landrieu, Mr. Flake, Mrs. Gillibrand, Mr. Cochran, Mr. Barrasso, Mr. Schatz, Mr. Cornyn, Ms. Hirono, Ms. Heitkamp, Ms. Klobuchar, Mr. Heinrich, Mr. Levin, Mr. Donnelly, Mr. Bennet, Mr. Udall of Colorado, Mr. Portman, Mr. Whitehouse, Mr. Booker, Mr. Durbin, Mr. Brown, Mr. Johnson of Wisconsin, Mr. Manchin, Mrs. Murray, Mr. Wyden, Mr. Enzi, Mr. Isakson, Mr. Reed, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 16, 2014Reported by Mr. Menendez, without amendmentJuly 17, 2014Considered and agreed toRESOLUTIONExpressing the sense of the Senate regarding United States support for the State of Israel as it
			 defends itself against unprovoked rocket attacks from the Hamas terrorist
			 organization.Whereas Hamas is a United States-designated terrorist organization whose charter calls for the
			 destruction of the State of Israel;Whereas Hamas continues to reject the core principles of the Middle East Quartet (the United
			 Nations, the United States, the European Union, and Russia)—recognize
			 Israel’s right to exist,
			 renounce violence, and accept previous Israeli-Palestinian agreements;Whereas Hamas has killed hundreds of Israelis and dozens of Americans in rocket attacks and suicide
			 bombings;Whereas, since Israel’s withdrawal from Gaza in 2005, Hamas and other terrorist groups have fired
			 thousands of rockets at Israel;Whereas Hamas has entered into a unity governing arrangement with Fatah and the Palestinian
			 Authority;Whereas the unity governing agreement implies Fatah's and the Palestinian Authority's support for
			 Hamas’ belligerent actions against Israel, potentially contributing to a
			 false perception of legitimacy for Hamas' belligerent actions;Whereas, since June 2014, Hamas has fired nearly 300 rockets at Israel;Whereas Hamas’ weapons arsenal includes approximately 12,000 rockets that vary in range;Whereas innocent Israeli civilians are indiscriminately targeted by Hamas rocket attacks; andWhereas 5,000,000 Israelis are currently living under the threat of rocket attacks from Gaza: Now,
			 therefore, be itThat the Senate—(1)reaffirms its support for Israel’s right to defend its citizens and ensure the survival of the
			 State of Israel;(2)condemns the unprovoked rocket fire at Israel;(3)calls on Hamas to immediately cease all rocket and other attacks against Israel; and(4)calls on Palestinian Authority President Mahmoud Abbas to dissolve the unity governing arrangement
			 with Hamas and condemn the attacks on Israel.